            Case 7:20-cv-09017-VB Document 13 Filed 02/12/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
 THEODORE LEWIS,                                              :
                            Plaintiff,                        :
 v.                                                           :
                                                              :
                                                                     ORDER
 WESTCHESTER COUNTY, WESTCHESTER :
 COUNTY DEPARTMENT OF PUBLIC                                  :
                                                                     20 CV 9017 (VB)
 SAFETY, THOMAS GLEASON, RICHARD                              :
 LEPORE, JR., and JOHN DOE OFFICERS 1-                        :
 5,                                                           :
                            Defendants.                       :
--------------------------------------------------------------x

        On January 22, 2021, defendants filed a motion to dismiss the complaint. (Doc. #10).

        The deadline for plaintiff, who is represented by counsel, to file opposing papers is
governed by the Federal Rules of Civil Procedure and the Local Civil Rules. Accordingly,
plaintiff had until February 5, 2021, to oppose defendants’ motion. See Local Civil Rule 6.1(b).

        To date, plaintiff has not filed an opposition to defendants’ motion.

       The Court sua sponte extends to February 19, 2021, plaintiff’s time to oppose the motion
to dismiss. If plaintiff fails to oppose the motion or request additional time to do so by
February 19, 2021, the motion will be considered fully submitted and unopposed.

        If plaintiff opposes the motion, defendants’ reply, if any, shall be due February 26, 2021.

Dated: February 12, 2021
       White Plains, NY

                                                              SO ORDERED:



                                                              ____________________________
                                                              Vincent L. Briccetti
                                                              United States District Judge
